Citation Nr: 1809177	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating in excess of 20 percent prior to December 3, 2016 and in excess of 30 percent thereafter, for residuals of toxoplasmosis, 
left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1983 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left eye toxoplasmosis of the retina, effective July 1, 2007.  

A July 2008 rating decision subsequently assigned a 20 percent disability rating, effective July 1, 2007.  In a January 2017 rating decision, the Veteran's left eye disability was increased to 30 percent, effective December 3, 2016.  As the Veteran was not awarded the maximum available benefits for this disability, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2009, the Veteran requested a hearing before the Board; however, he subsequently withdrew the request in October 2009. 

This matter was before the Board in July 2016 when it was remanded to conduct additional evidentiary development.  Unfortunately, another remand was required after the matter was returned to the Board in August 2017.  The matter has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to November 18, 2008, the Veteran had visual acuity of 20/200 or better for the left eye; concentric contraction of the visual field to 5 degrees was not shown; and his toxoplasmosis did not recur following discharge from active duty. 

2.  As of November 18, 2008, the Veteran had visual acuity of 1/200 without recurrence of his toxoplasmosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent prior to November 18, 2008 for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110(g) (2012); 38 C.F.R. §§ 4.80, 4.84a, Codes 6000-6009, 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.75(c),(d), 4.76, 4.79, Codes 6006, 6064, 6065, 6066 (2017).  

2.  The criteria for a 30 percent rating for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement for the period from November 18, 2008 to December 2, 2016 have been met.  38 U.S.C. §§ 1155, 5107(b), 5110(g) (2012); 38 C.F.R. §§ 4.80, 4.84a, Codes 6000-6009, 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.75(c),(d), 4.76, 4.79, Codes 6006, 6064, 6065, 6066 (2017).  

3.  The criteria for entitlement to a rating in excess of 30 percent from November 18, 2008 for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110(g) (2012); 38 C.F.R. §§ 4.80, 4.84a, Codes 6000-6009, 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.75(c),(d), 4.76, 4.79, Codes 6006, 6064, 6065, 6066 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran has been afforded five VA examinations in conjunction with either his original claim for service connection or his disagreement with the initial evaluation.  The last examination includes the information sought by the Board in the final two remands.  Treatment records have been obtained from VA, Tricare, the Social Security Administration (SSA), and private sources.  The Veteran withdrew a request for a hearing.  There is no indication that there is any relevant evidence outstanding in this claim.  See 01/23/2018 Correspondence (stating, among other things, that the Veteran had no further evidence to submit regarding the appeal).  As such, the Board will proceed with consideration of the Veteran's appeal. 

Increased Rating

The Veteran contends that the evaluations assigned to his service connected left eye disability are inadequate to reflect the impairment it produces.  He believes that there have been some active periods for his eye infection during the appeal period, which would entitlement him to a higher rating. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

During the pendency of the appeal, the criteria for rating eye disabilities changed, with the new regulation becoming effective December 10, 2008.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Veteran is service connected for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract, status post intraocular lens placement.  He is evaluated under the rating code for retinopathy or maculopathy.  38 C.F.R. § 4.79, Code 6006.  The General Rating Formula for Diagnostic Codes 6000 through 6009 states that the disability is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least six weeks during the last 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the last 12 months, a 40 percent rating is assigned.  With incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the last 12 months, a 20 percent rating is assigned.  See 38 C.F.R. § 4.79, The General Rating Formula for Diagnostic Codes 6000 through 6009.  

Notably, prior to December 10, 2008, chronic diseases of the eye listed at Diagnostic Codes 6000 through 6009 were rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent was to be assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2007). 

The Veteran is currently evaluated on the basis of visual impairment, as this has resulted in the higher evaluation.  

Under both the former and current versions of the applicable rating criteria, impairment of visual acuity shall generally be evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.84a (2008); see also 38 C.F.R. § 4.76 (2017).  Under the new criteria, where impairment of only one eye is service-connected, the visual acuity of the non-service-connected eye shall be considered 20/40 for evaluation purposes.  See 38 C.F.R. § 4.75(c) (2017).  The Veteran's right eye is not service-connected.  Under the current criteria, the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2017).  

Both under the old and new criteria, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Codes 6077, 6078 (2008); 38 C.F.R. § 4.79, Code 6066 (2017).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; 
(2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70;
(3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; 
(5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; 
(6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; 
or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Codes 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, Codes 6064, 6065, 6066 (2017). 

The old criteria also provide for a 30 percent rating for one eye if there is concentric contraction of the visual field to 5 degrees.  38 C.F.R. § 4.84a, Code 6080 (2008).  

Furthermore, the old criteria held that under 38 C.F.R. § 4.80 (2008), the combined rating for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is enucleation [eyeball removal] or a serious cosmetic defect added to the total loss of vision. 

Blindness in one eye (having only light perception) warranted a 40 percent evaluation when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6069 (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the language of applicable regulations does not necessarily allow for the non-service-connected eye to be treated as normal in the absence of total blindness nor is it clear that "having only light perception" is the appropriate rating category for total blindness).  This provision appears to limit the left eye to no more than a 
40 percent overall rating under the old criteria. 

The evidence includes the report of a VA eye examination conducted in March 2007, which was prior to his discharge from service.  The Veteran had a history of toxoplasmosis infection of the retina of the left eye, which had existed since 2005.  This had first manifested as gradual blurring of the vision of the left eye followed by rapid progression to severe loss of central vision in 2005.  His current eye symptoms were that his vision was extremely blurred in the left eye.  His condition did not cause incapacitation, and he was not receiving any treatment.  The right eye had 20/40 far vision that was corrected to 20/20.  The left eye had uncorrected far vision of 20/200, with 20/200 for corrected.  The visual field perimeter chart did not show concentric contraction of the visual field to 5 degrees.  3/9/2007 VA Examination, p. 1. 

At the Veteran's December 2007 follow-up for the toxoplasma retinitis with juxtofoveal scar, his condition was unchanged.  Visual acuity of the right eye was 20/20, and on the left 20/60- eccentrically but 20/80 to 20/100 looking straight ahead.  There were no signs of active retinitis.  The Veteran was aware of the warning signs of inflammation and knew to return on an urgent basis.  Otherwise, he did not need to return for a year.  4/12/2012 Medical Treatment Records - Furnished by SSA, p. 49.  

An April 2008 private treatment record from Vanderbilt University recounted the history of the Veteran's illness.  The Veteran reported his eye had been stable.  Following examination, the assessment was history of recurrent toxoplasmosis retinitis.  The plan was to discontinue the use of suppressive Bactrim, as this had resulted in significant problems with photosensitivity, although he was agreeable to lifelong suppressive Bactrim with another recurrence of active toxoplasmosis retinitis.  5/24/2012 Medical Treatment Records - Non-Government Facility, p. 30. 

A November 18, 2008 VA eye examination states that the right eye had uncorrected vision of 20/30 and corrected to 20/20.  The left eye had uncorrected vision of 1/200 which was not changed with correction.  The visual field of the left eye was full temporally, superiorly, and inferiorly.  There was a wedge-shaped constriction nasally/centrally, which was consistent with the location of the macular scar.  The impression was a macular scar of the left eye consistent with toxoplasma retinitis.  It did not appear currently active, but explained the poor vision of that eye.  11/18/2008 VA Examination, p. 1.  

A March 2010 Tricare record notes that the Veteran's toxoplasmosis was quiet.  The Veteran's vision was worse, likely due to the steroids used to treat uveitis.  10/26/2015 Medical Treatment Record - Government Facility, p. 3.  

Other March 2010 records from Tricare show that the Veteran was examined due to a red spot on his eye.  The assessment was of a subconjunctival hemorrhage.  The toxoplasmosis was quiet, but vision had slipped to 20/80 due to onset of a cataract that was likely due to steroid use for uveitis.  The Veteran was booked for lens removal to optimize visual acuity.  10/28/2015 2015 Medical Treatment Record - Government Facility, p. 42.  

VA treatment records from February 2011 include an optometry consult.  The Veteran did not have any ocular or visual complaints at that time.  He had a history of toxoplasmosis of the left eye with resultant macular scar.  On examination, the visual fields were full to finger count.  The vision for the right was 20/20, and the left eye was 20/200, with no change in the past four years.  4/9/2012 Capri, pp. 259-261.

The Veteran underwent an additional VA examination in April 2012.  The visual acuity of the left eye was not recorded, although the examiner indicated the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  5/8/2012 VA Examination, p. 1.  

A Tricare record shows that at the Veteran's September 2012 follow up examination, he had last been seen for two and a half years ago with a history of toxoplasmosis.  He had pneumonia for the past two months and worried about the advancement of the old toxoplasmosis.  Following examination, the assessment was that there was no extension of toxoplasmosis observed.  10/26/2015 2015 Medical Treatment Record - Government Facility, p. 11.  

A September 2013 Tricare record notes that the Veteran was seen for regular follow up of his toxoplasmosis.  Right eye corrected vision was 20/20, and left eye was 20/60.  The Veteran denied pain and stated there had been no changes in visual acuity since his last visit.  10/26/2015 Medical Treatment Record - Government Facility, p. 35.  

The Veteran was afforded a VA examination of his eyes in February 2016.  The diagnoses included chorio-retinitis secondary to toxoplasmosis of the left eye; chorio-retinal macular scar of the left eye; and pseudophakia of the left eye.  His history noted toxoplasmosis in 2005 which affected his left eye, leaving a macular scar.  He was treated for uveitis with steroids at that time, and later developed a cataract of the left eye that was likely secondary to the steroid treatment.  He had lens implanted to replace the left cataract with no complications.  Currently, his vision was stable with best corrected vision of 20/20 of the right eye and 20/40 of the left.  There was also a central visual field defect secondary to the macular scar.  Visual fields testing showed extent of central field loss with 30 degrees for the left eye.  There had been no incapacitating episodes during the past 12 months attributable to any eye condition.  2/18/2016 C&P Exam, p. 1.  

On a December 2016 VA examination of the eyes, the Veteran's correct vision was 20/40 or better for the right eye, and 5/200 or worse for the left.  He did not have a difference in visual acuity for distance and near vision that was equal to two or more lines on the Snellen test type chart or equivalent, with near vision being worse.  The Veteran was said to have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  Visual field testing was conducted, but no contraction of the visual field was recorded, and the examiner said there was no medical reason for a constricted visual field.  The Veteran had a central scotoma of the left eye.  12/03/2016 C&P Exam, p. 1.  

VA treatment records dated February 2017 note that the Veteran's toxoplasmosis was stable.  9/8/2017 Capri, p. 59.

The most recent VA examination was obtained in September 2017.  As requested on remand, the examiner conducted an extensive review of the medical records which showed the first incidence of ocular toxoplasmosis occurring in 2005.  There had been a recurrence in 2006.  The Veteran's central vision for the left eye showed only a black spot, with light perception only.  However, surrounding this area the Veteran was able to see 20/50 using eccentric fixation.  He had undergone cataract surgery to remove the cataract from the left eye in 2010.  The Veteran thought he had experienced a recurrence of his toxoplasmosis in 2009.  However, the record review showed only the 2006 recurrence.  All records since that time showed no change and no evidence of any active recurrence since 2006.  The Veteran had corrected vision of 20/40 or better for the right eye, and 5/200 or worse for the left.  Vision was limited to light perception for the left eye.  The Veteran had a scotoma, but no contraction or loss of a visual field.  There had been no incapacitating episodes during the past 12 months attributable to any eye condition.  9/20/2017 C&P Exam, p. 1.

Using the old rating criteria, the Board finds that the evidence supports entitlement to a 30 percent rating for the left eye as of November 18, 2008.  The examination conducted on that date records the visual acuity of the left eye as 1/200.  The rating criteria for visual acuity that were in effect at that time provides for a 30 percent rating when the visual acuity of one eye is 5/200 and the other is 20/40.  38 C.F.R. § 4.84a, Code 6074 (2008).  Entitlement to a 40 percent rating has been considered, but this cannot be assigned without the anatomical loss of the eye.  38 C.F.R. § 4.84a, Code 6066 (2008).  The Board observes that the current criteria also provide for a 30 percent rating for this visual acuity; however, as they did not become effective until December 10, 2008, the award must be made under the old criteria.  

Entitlement to a rating in excess of 20 percent prior to November 18, 2008 is not supported by the evidence.  The visual acuity testing prior to that date found the Veteran to have 20/200 vision or better for the left eye.  This equates to the 20 percent that is currently assigned.  38 C.F.R. § 4.84a, Code 6077 (2008).  Concentric contraction of the visual field to 5 degrees was not shown.  38 C.F.R. § 4.84a, Code 6080 (2008).  

The Board has considered whether the Veteran is entitled to have an additional rating of 10 percent combined to either the 20 percent rating or the 30 percent rating during continuance of active pathology under the old criteria.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).  This is not supported by the evidence.  At the most recent examination, the Veteran expressed his belief that he may have experienced an active infection in 2009.  In addition to the evidence cited above, the Board reviewed hundreds of pages of the Veteran's treatment records from both government and private sources.  On several occasions, the Veteran was proactive in seeking examination of his eyes after experiencing a variety of common illnesses to ensure that his toxoplasmosis had not become active.  There was not one occasion where this proved to be the case.  Although the Veteran's vision became worse after he developed a cataract as a result of his medication, the records uniformly indicate that the toxoplasmosis was inactive and unchanged.  The September 2017 VA examiner reviewed the record, and also found that the last recurrence was in 2006, which was prior to the Veteran's discharge.  

The Board has considered whether or not the Veteran is entitled to a rating in excess of 30 percent under any of the current versions of the applicable rating criteria, but he is not.  As previously noted, 30 percent is the highest rating available for impairment of visual acuity without anatomical loss when only one eye is service connected.  38 C.F.R. § 4.75(d) (2017).  The examinations indicate that the Veteran has not experienced any incapacitating episodes due to his eye, which precludes a rating under the The General Rating Formula for Diagnostic Codes 6000 through 6009.  See 38 C.F.R. § 4.79, The General Rating Formula for Diagnostic Codes 6000 through 6009.  

Finally, the Board recognizes that a claim for an increased rating encompasses a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is already in receipt of a combined 100 percent evaluation for his service connected disabilities from January 26, 2009.  Moreover, while the Veteran had previously submitted a claim for TDIU during the course of the current appeal, he withdrew this claim in June 2010.  6/1/2010 VA 21-4138 Statement in Support of Claim, p. 1.  In view of the Veteran's wishes, TDIU will not be addressed.  


ORDER

An initial rating in excess of 20 percent prior to November 18, 2008 for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement is denied. 

An initial, staged 30 percent rating for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement for the period from November 18, 2008 to December 2, 2016 is granted.  

A rating in excess of 30 percent from November 18, 2008 for the residuals of toxoplasmosis, left eye, with chorio-retinitis, central scotoma, and cataract status post intraocular lens placement is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


